PER CURIAM.
Dianne Gibson sued David Lee Chance for damages for injuries she allegedly sustained in an automobile accident. At the close of the evidence the trial court granted Chance’s motion for directed verdict. From a judgment entered after directed verdict Gibson appeals.
While Gibson’s proof of compensable damages was slim, there was proof of at least some pain and suffering attributable to the accident. Accordingly, a directed verdict was inappropriate and we reverse the judgment entered thereon.
REVERSED AND REMANDED FOR NEW TRIAL.
DOWNEY, DELL and STONE, JJ., concur.